             Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 1 of 19



 D. Maimon Kirschenbaum
 JOSEPH & KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640

 Attorneys for Plaintiff and putative FLSA
 Collective Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 ALYSSA VIENS, on behalf of herself and all
 others similarly situated,
                                                              COLLECTIVE ACTION COMPLAINT
                       Plaintiff,
                                                              FLSA COLLECTIVE ACTION AND
         v.                                                   RULE 23 CLASS ACTION

 GOOD PAL CHANTELLE CORP. d/b/a
 HOTEL CHANTELLE, THE AMBER                                   DEMAND FOR JURY TRIAL
 AVALON CORP., GOOD PAL RAVEL
 CORP., RAVEL HOTEL LLC d/b/a RAVEL
 MGMT LLC and d/b/a PROFUNDO DAY
 CLUB,

                        Defendants.
 ---------------------------------------------------------x

        Plaintiff Alyssa Viens alleges as follows:

                                     JURISDICTION AND VENUE

        1.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA. This Court has supplemental jurisdiction over New

York state law claims brought under the NYLL, as they are so related to the other claims in this

action within the Court’s original jurisdiction that they form part of the same case or controversy

under Article ΙΙΙ of the United States Constitution.

        2.       Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this
             Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 2 of 19



District.

                                             PARTIES

        3.       Defendant The Amber Avalon Corp. (“Amber Avalon”) operates the bar and

nightclub called Hotel Chantelle (“Hotel Chantelle” or the “Restaurant”) located at 92 Ludlow

Street, New York, NY 10002.

        4.       Public filings, such as liquor license documents and litigation documents, show that

Defendant Amber Avalon operates Hotel Chantelle.

        5.       Defendant Good Pal Chantelle Corp. is a New York corporation that owns and

operates Hotel Chantelle together with Amber Avalon.               Defendant Good Pal Chantelle

Corporation issued Plaintiff tax forms at the end of the year for work she performed at Hotel

Chantelle.

        6.       Defendant Good Pal Ravel Corp. is a New York Corporation that owns and operates

Profundo Day Club, located at 8-08 9th Street, Long Island City, New York 11101 (“Profundo” or

the “Pool Club”). Profundo is an adults-only bar and restaurant centered around a swimming pool.

Profundo is open for business May through August. Defendant Good Pal Ravel Corp. issued

Plaintiff tax forms at the end of the year for work she performed at Hotel Chantelle.

        7.       Defendant Ravel Hotel LLC is a New York limited liability company that owns and

operates Profundo together with Defendant Good Pal Ravel Corporation.

        8.       Public filings-such as liquor license documents - show that Defendants Ravel Hotel

LLC and Good Pal Ravel Corporation operate Profundo Pool Club.

        9.       Defendants Ravel Hotel LLC, Good Pal Ravel Corp., Good Pal Chantelle Corp.,

and Amber Avalon, are hereafter referred to as the “Corporate Defendants.”

        10.      Defendant Ravi Patel (“Patel”) is an owner of the Corporate Defendants.




                                                  2
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 3 of 19



       11.     Patel is listed with the New York State Liquor Authority as a principal of Profundo

and Hotel Chantelle.

       12.     Patel is listed with the New York Department of State as the Chief Executive

Officer of Amber Avalon.

       13.     As CEO, Patel possesses the ultimate authority with respect to all employment

authorities at Profundo and Hotel Chantelle, including hiring/firing, scheduling, payroll, and

employee discipline. For example, Patel participated in the decision to hire James Ciacci as the

Chief Financial Officer of Amber Avalon, and Mr. Ciacci was in charge of paying employees’

wages and tips at Amber Avalon.

       14.     Patel visits Hotel Chantelle and Profundo several times a year to discuss general

management issues.

       15.     Defendant Frank Alessio (“Alessio”) is an active owner of the Corporate

Defendants.

       16.     Alessio’s LinkedIn biographical information lists him as the “Managing Partner”

of Profundo and Hotel Chantelle.

       17.     Alessio is regularly present at Hotel Chantelle. He hires and fires employees, often

participates in pre-shift meetings, and is involved in payroll matters, such as distribution of tip

money to tipped employees.

       18.     Alessio is listed with the New York State Liquor Authority as a principal of

Profundo.

       19.     Defendant Seth Levine (“Levine”) is an active owner of the Corporate Defendants.

       20.     When Levine joined Hotel Chantelle in 2013, an article was published on Eater.com

titled “Seth Levine Now Running the Show at Hotel Chantelle.”




                                                3
          Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 4 of 19



        21.     Levine is regularly present at Hotel Chantelle. He often participates in pre-shift

meetings and is involved in payroll matters, such as the collection of cash and tip money to tipped.

        22.     Defendant Levine is listed with the New York State Liquor Authority as a principal

of Profundo and Hotel Chantelle.

        23.     Defendant Kyle O’Brien (“O’Brien”) is an active owner of the Corporate

Defendants.

        24.     O’Brien's LinkedIn biographical information lists him as the “Managing

Partner/Owner” of Hotel Chantelle.

        25.     O’Brien is often present on the floor at Hotel Chantelle, where he directs service

employees and deals with customer disputes. O’Brien is often responsible for recording the nightly

tip-outs at Hotel Chantelle and signing off on tipped employees’ cash deposits so that they may

leave at the end of their shifts.

        26.     Plaintiff Alyssa Viens (“Viens” or “Plaintiff”) was employed by Defendants as a

bottle server at Hotel Chantelle from May 2017 until November 22, 2019. She was also employed

by Defendants at Profundo Day Club during the summers of 2018 and 2019.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

        27.     Plaintiff brings the First and Second Claims for Relief as a collective action

pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all bottle servers employed by

Defendants at Defendants’ Pool Club and Hotel Chantelle locations on or after the date that is three

years before the filing of this Complaint (“FLSA Collective”).

        28.          At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subject to Defendants’ decision, policy, plan and common policies,




                                                  4
            Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 5 of 19



programs, practices, procedures, protocols, routines, and rules willfully failing and refusing to pay

them at the legally required minimum wage for all hours worked, failing and refusing to pay an

overtime wage rate for all hours worked over 40 in a workweek, and allowing non-tipped

employees to share in their tips. The claims of Plaintiff stated herein are essentially the same as

those of the other FLSA Collective Plaintiffs.

       29.          The First, Second, and Third Claims for Relief are properly brought under and

maintained as an opt-in collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. 216(b). The

FLSA Collective Plaintiffs are readily ascertainable. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from the Defendants. Notice

can be provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       30.          Plaintiffs bring the Third, Fourth, Fifth, Sixth, Seventh, and Eighth Claims for

Relief pursuant to the Federal Rules of Civil Procedure (“F.R.C.P.”) Rule 23, on behalf of all bottle

servers employed by Defendants at either the Hotel Chantelle or the Pool Club on or after the date

that is six years before the filing of this Complaint in this case as defined herein (the “Class

Period”).

       31.          All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from Defendants’ records. The hours assigned and worked, the positions held, and

the rates of pay for each Class member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under said F.R.C.P. 23.



                                                 5
          Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 6 of 19



       32.          The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the court.

Although the precise number of such persons is unknown, and the facts on which the calculation

of that number are presently within the sole control of Defendants, upon information and belief,

there at least forty (40) members of the Class.

       33.          Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same corporate

practices of Defendants, as alleged herein, of failing to pay all minimum wage and overtime pay

due, misappropriating Class members’ tips, making illegal deductions from wages, and failing to

provide Class members with required wage notices. Defendants’ corporate-wide policies and

practices affected all Class members similarly, and Defendants benefited from the same type of

unfair and/or wrongful acts as to each Class member. Plaintiff and other Class members sustained

similar losses, injuries and damages arising from the same unlawful policies, practices and

procedures.

       34.          Plaintiff is able to fairly and adequately protect the interests of the Class and

has no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       35.          A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

Defendants. Class action treatment will permit a large number of similarly situated persons to




                                                  6
           Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 7 of 19



prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Class members are

small in the sense pertinent to a class action analysis, the expenses and burden of individual

litigation would make it extremely difficult or impossible for the individual Class members to

redress the wrongs done to them. On the other hand, important public interests will be served by

addressing the matter as a class action. The adjudication of individual litigation claims would

result in a great expenditure of Court and public resources; however, treating the claims as a class

action would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of Class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class action.

         36.        Upon information and belief, Defendants and other employers throughout the

state violate the New York Labor Law. Current employees are often afraid to assert their rights

out of fear of direct or indirect retaliation. Former employees are fearful of bringing claims

because doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.




                                                 7
             Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 8 of 19



        37.          There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

         a) Whether Defendants employed Plaintiff and the Class members within the meaning

               of the New York law.

         b) At what common rate, or rates subject to common methods of calculation, were and

               are Defendants required to pay Plaintiff and the Class members for their work.

         c) Whether Defendants paid Plaintiff and the Class members the appropriate minimum

               wage for all hours worked.

         d) Whether Defendants paid Plaintiff and the Class members the appropriate overtime

               wage for all hours worked over forty in a workweek.

         e) Whether Defendants gave Plaintiff and the Class members the wage statements

               required by New York Labor Law § 195 and the New York Hospitality Wage Order.

         f) Whether Defendants required Plaintiff and the Class members to share gratuities with

               tip-ineligible employees.

         g) Whether Defendants made unlawful deductions from Plaintiff’s and Class

               Members’tips.

                                               FACTS

        38.      Plaintiff’s consent to sue form is attached hereto as Exhibit A.

        39.      Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        40.      Plaintiff began working for at Hotel Chantelle in May of 2017 as a bottle server for

the Restaurant’s late-night bar and nightclub. Plaintiff’s responsibilities included selling and

serving bottles of liquor to the Restaurant’s customers.


                                                   8
            Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 9 of 19



         41.    From May of 2017 through November 22, 2019, Plaintiff worked at Hotel Chantelle

Friday and Saturday nights. Plaintiff began her shifts at 9:45 p.m. and finished between 2 a.m. and

4:30 a.m. Plaintiff also worked six-hour shifts on Thursdays and Sundays approximately twice per

month.

         42.    Hotel Chantelle is open to customers for dinner every evening and for brunch on

weekends. Hotel Chantelle opens for customers on Friday and Saturday nights at 6 p.m. and closes

at 4 a.m.

         43.    Hotel Chantelle opens its late-night bar and nightclub on Friday and Saturday nights

at 10 p.m. At that time, Hotel Chantelle transforms its space from a restaurant to a night club.

However customers generally began arriving for late-night bar service at approximately 11 p.m.

         44.    As a bottle server, Plaintiff did not begin serving customers or doing any tipped

work until approximately 11 p.m.

         45.    Plaintiff arrived at the Restaurant for her shifts at approximately 9:45 p.m. Until

the late-night customers arrived at 11 p.m., Plaintiff and the other bottle servers worked to

transform the dining area into a nightclub environment. This work included, but was not limited

to, removing tables and chairs from the dining area and restocking the bar area with juices, soda

water, napkins, and straws.

         46.    On nights that Plaintiff worked until closing, she performed 30 to 45 minutes of

sidework after customers left. This work included, but was not limited to, putting away menus,

table lights, and other items used for the nightclub service. In addition, from approximately May

2018 through October 2018, Plaintiff served as the lead bottle server on her shifts. During that

period, Plaintiff remained on duty until at least 4:30 a.m. to organize receipts and cash tips.




                                                  9
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 10 of 19



       47.     Defendants paid Plaintiff and other bottle servers a tip-credit minimum wage

minimum wage for all hours worked at Hotel Chantelle, even they spent more than 20% of her

shifts on non-tip-generating work.

       48.     Defendants recruited Plaintiff Viens to work at Profundo beginning in May 2018

as a bottle server for the pool club and bar.

       49.     Profundo is owned and operated by a corporate entity that is owned and controlled

by the same individuals that own and operate Hotel Chantelle. Defendants manage employee

matters for both the Restaurant and the Pool Club through one centralized human resources

department.

       50.     For example, Plaintiff Viens received her weekly work schedules for both the

Restaurant and the Pool Club from the same Director of Operations, Eduardo Romano.

       51.     Further, Plaintiff often contacted Frank Alessio, co-owner of both Defendants,

when she had employment-related concerns at either the Pool Club or the Restaurant.

       52.     When Defendants told Plaintiff she was terminated, Mr. Romano delivered the

message on behalf of both Defendants.

       53.     However, Defendants carefully separated payroll for their two locations. Plaintiff

received separate paychecks from Hotel Chantelle and Profundo. This separation of payroll caused

Plaintiff not to receive the correct overtime pay for all hours she worked over 40 in a workweek

and the mandated spread of hours compensation during the seasons when she worked at both

locations.

       54.     When Plaintiff began working at Profundo, her weekly schedule at the Pool Club

throughout the summer season of 2018 was from 11 a.m. until 11 p.m. on Sundays, Mondays,

Tuesdays and Thursdays. She also worked 11 a.m. until 7 p.m. Fridays and Saturdays. On Fridays




                                                10
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 11 of 19



and Saturdays, Defendants ended Plaintiff’s shifts at the Pool Club at 7 p.m. so she could then

provide late-night bottle service at the Restaurant. Thus, she consistently worked 64 hours per

week at the Pool Club during the Pool Club’s 2018 summer season.

       55.     Plaintiff’s Friday and Saturday shifts in the summer of 2018 at both locations

always spanned more than ten hours. However, Defendants did not pay Plaintiff, or other members

of the Class, the mandated spread of hours compensation when shifts at both locations on a single

day lasted more than ten hours.

       56.     During the summer season of 2019, Profundo required Plaintiff to arrive at 9 a.m.

on Sundays, Mondays and Thursdays and work until 11 p.m. On Fridays and Saturdays of the 2019

season, Plaintiff worked from 11 a.m. until 7 p.m. Thus, Plaintiff consistently worked 58 hours per

week at the Pool Club during its 2019 summer season.

       57.     After Plaintiff’s Friday and Saturday shifts at the Pool Club in 2019, Defendants

scheduled Plaintiff to work the late-night shift at the Restaurant.

       58.     Plaintiff’s combined Friday and Saturday shifts in the summer of 2019 at both

locations always spanned more than ten hours. However, Defendants did not pay Plaintiff, or other

members of the Class, the mandated spread of hours compensation when shifts at both locations

on a single day lasted more than ten hours.

       59.     In 2018 and 2019, Plaintiff’s shifts at Profundo on Sundays, Mondays, Tuesdays

and Thursdays, were always over ten hours long. Plaintiff did not have scheduled breaks and did

not take lunch breaks during those shifts.

       60.     During the summers of 2018 and 2019, when Plaintiff worked for both Defendants’

locations, she worked more than 40 hours per week every week. In fact, in the summer of 2018,

Plaintiff worked approximately 76 hours at both Defendants’ locations combined (four 12-hour




                                                 11
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 12 of 19



shifts plus two 8-hour shifts at the Pool Club and two 6-hour shifts at the Restaurant). In the

summer of 2019, Plaintiff worked approximately 70 hours at both Defendants’ locations combined

(three 14-hour shifts plus two 8-hour shifts at the Pool Club and two 6-hour shifts at the

Restaurant).

        61.    Defendants calculated Plaintiff’s hours separately at each of their locations for the

purposes of payroll. Thus, Defendants did not pay Plaintiff proper overtime wages for all the hours

she worked over 40 in a workweek at both locations.

        62.    In 2019, bottle servers at the Pool Club, including Plaintiff, began their shifts three

hours before the Pool Club opened to customers at noon. Prior to opening to customers, Plaintiff

and other members of the Class set up the pool deck area and the bar. This work included cleaning

and making the sunbeds that are set up throughout the pool deck area, stocking cups and glasses,

rolling silverware, setting up ice buckets and stocking champagne.

        63.    Plaintiff and other members of the Class also performed untipped work after the

Pool Club closed to customers at 9 p.m. From 9 p.m. until 11 p.m. Plaintiff and other members of

the Class cleaned the pool deck areas and prepared the Pool Club for the next day’s business.

        64.    Plaintiff and other bottle servers were paid the tip-credit minimum wage for these

hours when they were performing untipped work. Further, this untipped work lasted more than

two hours and comprised more than 20% of Plaintiff’s and other Class members’ shifts at the Pool

Club.

        65.    Defendants were not entitled to pay Plaintiff and other members of the Class a tip-

credited minimum wage for the shifts in which they performed untipped work for more than 2

hours or 20% of each shift.




                                                 12
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 13 of 19



       66.     Profundo and Hotel Chantelle also charged Plaintiff and other members of the Class

for “family meals” on every shift by deducting $3 per day from their wages. Plaintiff and the Class

members were charged this fee regardless of whether they received the family meal. Defendants

also deducted from Plaintiff’s wages on at least two occasions the cost of earpieces that Defendants

required bottle servers to wear during their shifts.

       67.     As a result of these improper deductions from Plaintiff’s tip-credit minimum wage,

Defendants did not pay Plaintiff at least the New York minimum wage for each hour she worked.

       68.     In addition, Plaintiff’s wage statements from both locations did not indicate that

she was paid a tip-credit minimum wage as required by New York State law.

       69.     Defendants required Plaintiff to purchase from her own pocket an earpiece.

Because Plaintiff was paid exactly the foodservice workers minimum wage, this reduction in pay

resulted in Plaintiff being paid less than the minimum wage for those weeks.

       70.     Plaintiff and other bottle servers at both locations were also required to share two

percent of their tips with kitchen staff who were not involved in serving Defendants’ customers.

                               FIRST CLAIM FOR RELIEF
                 FLSA Overtime Wage Claims, 29 U.S.C. § 201, et seq.,
        Brought by Plaintiff on Behalf of Herself and the FLSA Collective Plaintiffs

       71.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       72.     Throughout the statute of limitations period covered by these claims, Plaintiff and

the FLSA Collective Plaintiffs regularly worked in excess of forty (40) hours per workweek.

       73.     At all relevant times, Defendants had and operated under a decision, policy and

plan of willfully failing to pay Plaintiff and the FLSA Collective Plaintiffs at one- and one-half

times their regular hourly rate for work performed at both Defendants’ locations in excess of forty

(40) hours per workweek.


                                                  13
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 14 of 19



       74.     Plaintiff, on behalf of herself and the FLSA Collective Plaintiffs, seeks damages in

the amount of their respective unpaid overtime compensation, liquidated (double) damages as

provided by the FLSA for overtime violations, attorneys’ fees and costs, and such other legal and

equitable relief as this Court deems just and proper.

                             SECOND CLAIM FOR RELIEF
              FLSA Illegal Deductions from Gratuities, 29 U.S.C. § 203(m)
        Brought by Plaintiff on Behalf of Herself and the FLSA Collective Plaintiffs

       75.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       76.      Defendants illegally required Plaintiff and the FLSA Collective Plaintiffs to share

gratuities with ineligible employees.

       77.          As a result of Defendants’ willful and unlawful conduct, Plaintiff and the

FLSA Collective Plaintiffs are entitled to an award of damages, including liquidated damages, in

an amount to be determined at trial, post-judgment interest, and costs and attorneys’ fees.

                              THIRD CLAIM FOR RELIEF
         New York State Minimum Wage Act, New York Labor Law § 650 et seq.
       Brought by Plaintiff on Behalf of Herself, the Class, and the Opt-In Plaintiffs

       78.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       79.     Defendants knowingly paid Plaintiff and the Class members less than the New York

minimum wage as set forth in N.Y. Lab. Law § 652 and supporting regulations of the New York

State Department of Labor.

       80.     As a result of Defendants’ unlawful conduct, Plaintiff and the Class members are

entitled to an award of damages, including liquidated damages, in amount to be determined at trial,

pre- and post-judgment interest, and costs and attorneys’ fees, as provided by N.Y. Lab. Law §

663.


                                                14
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 15 of 19



                              FOURTH CLAIM FOR RELIEF
                               New York Overtime Violations
                  New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
                      N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.4
        Brought by Plaintiff on Behalf of Herself, the Class, and the Opt-In Plaintiffs

       81.          Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were set forth again herein.

       82.          It is unlawful under New York law for an employer to suffer or permit a non-

exempt employee to work without paying overtime wages for all hours worked in excess of forty

(40) hours in any workweek.

       83.          Throughout the Class period, Defendants willfully, regularly and repeatedly

failed to pay Plaintiff and the Class members at the required overtime rate of one-and-one-half

times the minimum wage for hours worked in excess of forty (40) hours per workweek.

       84.          As a result of Defendants’ willful and unlawful conduct, Plaintiff and members

of the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663.

                               FIFTH CLAIM FOR RELIEF
                New York Notice Requirements, N.Y. Lab. L. §§ 195, 198
        Brought by Plaintiff on Behalf of Herself, the Class and the Opt-In Plaintiffs

       85.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       86.     Defendants did not provide Plaintiff with the notices and proper wage statements

required by N.Y. Lab. Law § 195.

       87.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

are entitled to an award of damages pursuant to N.Y. Lab. Law § 198, in amount to be determined




                                                15
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 16 of 19



at trial, pre- and post-judgment interest, and costs and attorneys’ fees, as provided by N.Y. Lab.

Law § 198.

                               SIXTH CLAIM FOR RELIEF
                 Illegal Deductions from Gratuities, N.Y. Lab. L. § 196-d
        Brought by Plaintiff on Behalf of Herself, the Class, and the Opt-In Plaintiffs

       88.          Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       89.          Defendants illegally required Class Members to share gratuities with tip-

ineligible employees.

       90.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees.

                             SEVENTH CLAIM FOR RELIEF
                    Illegal Deductions from Wages, N.Y. Lab. L. § 193
        Brought by Plaintiff on Behalf of Herself, the Class and the Opt-In Plaintiffs

       91.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       92.      Defendants illegally deducted money from Plaintiff’s and the Class members’

wages for meals they did not receive and for work equipment.

       93.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees.

                              EIGHTH CLAIM FOR RELIEF
                           New York Spread of Hours Violations
                 New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
                      N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.6
        Brought by Plaintiff on Behalf of Herself, the Class, and the Opt-In Plaintiffs




                                                 16
         Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 17 of 19



       94.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       95.      Through the relevant period, Plaintiff and Class members regularly worked shifts

at Defendants’ Restaurant and Pool Club locations during the summer season.

       96.      These double shifts spanned more than ten hours in a day, but Defendants did not

pay Plaintiff and the Class members the required “spread of hours” compensation as required by

New York Labor Law.

       97.      As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and the FLSA Collective Plaintiffs, and

members of the Class, prays for relief as follows:

       A. An award of damages, according to proof, including back pay and liquidated damages,

             to be paid by Defendants;

       B. Designation of this action as a collective action on behalf of the FLSA Collective

             Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly

             situated members of the FLSA opt-in class, apprising them of the pendency of this

             action, and permitting them to assert timely FLSA claims and state claims in this action

             by filing individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b);

       C. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

       D. Designation of this action as a class action pursuant to F.R.C.P. 23;

       E. Designation of Plaintiff as Representative of the Class;



                                                  17
      Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 18 of 19



     F. An award of damages, according to proof, including liquidated damages, to be paid by

        Defendants;

     G. An award of damages, according to proof, including, back pay, front pay, compensatory

        damages, emotional distress damages, and punitive damages, to be paid by Defendants;

     H. Penalties available under applicable laws;

     I. Costs of action incurred herein, including expert fees;

     J. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663, and

        other applicable statutes;

     K. Pre-judgment and post-judgment interest, as provided by law; and

     L. Such other and further legal and equitable relief as this Court deems necessary, just and

        proper.


Dated: New York, New York             Respectfully submitted,
       May 15, 2020
                                      JOSEPH & KIRSCHENBAUM LLP


                                      By: /s/ D. Maimon Kirschenbaum
                                          D. Maimon Kirschenbaum
                                          32 Broadway, Suite 601
                                          New York, NY 10004
                                          Tel: (212) 688-5640

                                      Attorneys for Plaintiff, putative FLSA Collective
                                      Plaintiffs, and putative Class members




                                             18
          Case 1:20-cv-03807-VSB Document 1 Filed 05/15/20 Page 19 of 19



                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands jury trial on all causes of action and claims with respect to which

she has a right to jury trial.




                                                19
